Motion for Rehearing Granted, Memorandum Opinion filed July 9, 2013,
Withdrawn, Appeal Reinstated, and Order filed August 15, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00089-CV
                                  ____________

 WALTER DAVIDSON AND WILLIAM MURRY, INDIVIDUALLY AND
   D/B/A ALL WORXS AND AMTEL COMMUNICATIONS, Appellants

                                        V.

      TEL WEST NETWORK SERVICES CORPORATION, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-61790

                                     ORDER

      On July 9, 2013, this Court issued an opinion dismissing this appeal. On
July 24, 2013, appellant filed a motion for rehearing. The motion is granted.
      This Court’s opinion filed July 9, 2013, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.



                                       PER CURIAM